By ti-ie Court:
By section 5302, Revised Statutes, the trial judge, not the court, may extend the time for signing a bill of exceptions for a period not exceeding ten-days beyond the expiration of fifty days; which extension must be endorsed on the bill of exceptions by the trial Judge.
There is no authority by statute for entering this extension of time upon the journal of ¡the court, but *549it must be endorsed on the bill by the trial judge. There is no time expressly fixed by statute wherein a bill of exceptions shall be filed, and therefore-the extension of time- allowed for filing the bill, would not include the signing upon the principle that the greater includes the less, for the reason that an extension of- time for filing is not provided for, and therefore such unauthorized extension could not include an extension for signing.
As there was no extension of time for signing the bill endorsed on the bill by the trial judge, the bill was signed after the time allowed by law, and the circuit court was right in striking the same from the files.

Judgment affirmed.

Minsi-iall, C. J., Williams, Burkist, Spear and DaVis, JJ., concur.